Determination unanimously confirmed, without costs. Memorandum: In this proceeding brought pursuant to section 298 of the Executive Law, petitioner, Roosevelt Richemard, seeks review of a determination of the State Division of Human Rights which dismissed his complaint upon a finding that there was no probable cause to believe that respondent, Canada Dry Bottling Co., Inc., had engaged in an unlawful discriminatory employment practice on account of race and color (Executive Law, § 297, subd 2). The determination was unanimously affirmed by the State Human Rights Appeal Board. The standard for *861judicial review of proceedings under the Human Rights Law is contained in section 298 of the Executive Law which provides that "The findings of facts on which such order is based shall be conclusive if supported by sufficient evidence on the record considered as a whole.” The parties were given a full opportunity to present their respective positions and the field representative made findings as to each of petitioner’s claims. The findings of fact are supported by sufficient evidence (Executive Law, § 298; State Div. of Human Rights v Xerox Corp., 60 AD2d 763; see State Div. of Human Rights v New York State Drug Abuse Control Comm., 59 AD2d 332). (Proceeding pursuant to Executive Law, § 298.) Present—Moule, J. P., Cardamone, Simons, Dillon and Schnepp, JJ.